DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 16 objected to because of the following informalities:  “wherein C is calculated based a distance between a contact point of the driving gear” should read “wherein C is calculated based on a distance between a contact point of the driving gear”.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al (US 20190113904) in view of Kumar et al (US 20210316451).
	Regarding Claim 1, Iijima teaches a method comprising: 
	a target value for a gear system, wherein the target value comprises a target backlash or a target preload (see at least target position and speed error due to backlash being zero in par. 0041), and 
	wherein the gear system comprises a driving gear (see at least mechanical parts 102 and 103 in par. 0024 and Fig. 1), a driven gear (see at least mobile member 101 in par. 0024), a preloading actuator coupled to the driving gear (see at least motors 13 and 23 in par. 0027 and Fig. 1), and 
	a preloading actuator controller (see at least controller 1 in par. 0025 and Fig. 1); 
	determining a measured value for the gear system, wherein the measured value comprises a measured backlash or a measured preload (see at least measuring position and speed error in the motors to determine if backlash has been removed in par. 0041); 
	determining that an error value between the measured value and the target value exceeds a threshold error (see at least determining that the position error or speed error in the motors are greater than zero indicating backlash has not been removed in par. 0041); and 
	sending, by the preloading actuator controller, instructions to the preloading actuator to adjust the driving gear in response to determining the error value between the measured value and the target value exceeds the threshold error (see at least superimposing preload torque until backlash in the drive mechanism is removed in par. 0041 and applying preload involving adjusting mechanical parts 102 and 103 in par. 0035 and Fig. 5 ).
	Iijima does not appear to explicitly teach where the target zero backlash comes from, but Kumar does teach:
	accessing a target value for a gear system, wherein the target value comprises a target backlash or a target preload (see at least backlash model including lookup table with control tolerances for each joint that trigger backlash adjustment in par. 0052 )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Iijima to incorporate the teachings of Kumar wherein the backlash model includes a look-up table with target backlash beyond which triggers backlash adjustment. The motivation to incorporate the teachings of Kumar would be to improve rotational accuracy across the full range of joint output (see par. 0026)
	Regarding Claim 3, Iijima as modified by Kumar teaches the method of Claim 1 (see Claim 1 analysis). Iijima further teaches wherein the driving gear is iteratively adjusted until the error value no longer exceeds the threshold error (see at least iteratively superimposing preload torque until backlash position and speed error have become zero in par. 0041 and Fig. 7 steps S204-S206).
	Regarding Claim 4, Iijima as modified by Kumar teaches the method of Claim 1 (see Claim 1 analysis). Iijima teaches wherein adjusting the driving gear with the preloading actuator is based on the error value between the measured value and the target value (see at least iteratively superimposing preload torque until backlash position and speed error have become zero in par. 0041 and Fig. 7 steps S204-S206).
	Regarding Claim 5, Iijima as modified by Kumar teaches the method of Claim 1 (see Claim 1 analysis). Iijima further teaches wherein adjusting the driving gear with the preloading actuator comprises shifting a position of the driving gear in relation to the driven gear to reduce the error value (see at least preloading including shifting the position of mechanical parts 102 and 103 relative to the mobile member 101 reduce the speed disturbance from backlash becomes zero in par. 0035 and Fig. 5).
	Regarding Claim 6, Iijima as modified by Kumar teaches the method of Claim 1 (see Claim 1 analysis). Iijima teaches wherein the gear system comprises an additional preloading actuator (see at least motors 13 and 23 in par. 0035 and Fig. 5).
	Regarding Claim 7, Iijima as modified by Kumar teaches The method of Claim 6(see Claim 6 analysis). Iijima further teaches further comprising: 
	sending, by the preloading actuator controller, instructions to the additional preloading actuator to adjust the driving gear in response to determining the error value between the measured value and the target value exceeds the threshold error (see at least preload torque superimposition unit of controller sending instructions to both motors 13 and 23 to superimpose preload torque until the backlash is removed so that the position and speed errors are zero in par. 0041).
	Regarding Claim 8, Iijima  teaches a robotic system (see at least robot and controller in par. 0024) comprising: 
	a computing system with control software (see at least numerical control unit in par. 0025 and Fig. 1); 
	a robot controller (see at least motor control unit in par. 0025 and Fig. 1); 
	Iijima does not appear to explicitly teach the following, but Kumar does teach: 
	one or more robotic limbs (see at least 6 DOF robotic arm in par. 0048 and Fig. 3B); 
	one or more non-transitory computer-readable storage media including instructions (see at least non-transitory computer readable storage media in par. 0106); and 
	one or more processors coupled to the storage media (see at least processors in par. 0106).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Iijima to incorporate the teachings of Kumar wherein the backlash model is stored on a non-transitory computer readable storage medium and used by a processor to control a 6 DOF robotic arm. The motivation to incorporate the teachings of Kumar would be to improve rotational accuracy across the full range of joint output (see par. 0026)
	Iijima as modified by Kumar also teaches wherein the one or more processors are configured to execute the instructions to implement the method of Claim 1 (see Claim 1 analysis for rejection of the method,  a repeat analysis of the steps of claim 1 is omitted)
Regarding Claim 10, Iijima as modified by Kumar teaches a robotic system for implementing the method of Claim 3 (see Claim 3 analysis for rejection of the method).
Regarding Claim 11, Iijima as modified by Kumar teaches a robotic system for implementing the method of Claim 4 (see Claim 4 analysis for rejection of the method).
Regarding Claim 12, Iijima as modified by Kumar teaches a robotic system for implementing the method of Claim 5 (see Claim 5 analysis for rejection of the method).
Regarding Claim 13, Iijima as modified by Kumar teaches a robotic system for implementing the method of Claim 6 (see Claim 6 analysis for rejection of the method).
Regarding Claim 14, Iijima as modified by Kumar teaches a robotic system for implementing the method of Claim 7 (see Claim 7 analysis for rejection of the method).
	Regarding Claim 15, Iijima as modified by Kumar teaches a computer-readable non-transitory storage media comprising instructions executable by a processor of a robotic system to implement the method of Claim 1 (see Claim 1 analysis for rejection of the method, and Claim 8 analysis for the non-transitory computer-readable storage media taught by Kumar, repeat analyses are omitted)
Regarding Claim 17, Iijima as modified by Kumar teaches a computer-readable non-transitory storage media for implementing the method of Claim 3 (see Claim 3 analysis for rejection of the method)
Regarding Claim 18, Iijima as modified by Kumar teaches a computer-readable non-transitory storage media for implementing the method of Claim 4 (see Claim 4 analysis for rejection of the method)
Regarding Claim 19, Iijima as modified by Kumar teaches a computer-readable non-transitory storage media for implementing the method of Claim 5 (see Claim 5 analysis for rejection of the method)
Regarding Claim 20, Iijima as modified by Kumar teaches a computer-readable non-transitory storage media for implementing the method of Claim 6 (see Claim 6 analysis for rejection of the method)
Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al (US 20190113904) in view of Kumar et al (US 20210316451) and Tamura et al (US 20170258549).
Regarding Claim 2,Iijima as modified by Kumar teaches the method of Claim 1 (see Claim 1 analysis). Iijima and Kumar do not appear to teach the following, but  Tamura does teach wherein the driving gear is adjusted by a distance C, wherein C is calculated based on a distance between a contact point of the driving gear and the driven gear multiplied by a factor (see at least adjusting the distance between the fifth and sixth gears to half the amount of backlash currently detected in par. 0105, note the backlash amount is the distance between the gears)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Iijima as modified by Kumar to incorporate the teachings of  Tamura wherein the driving gear is rotated by half the distance between the corresponding teeth of the engaged gears to reduce backlash. The motivation to incorporate the teachings of Tamura would be to reduce the idle running time caused by backlash (see par. 0008-0011)
Regarding Claim 9, Iijima as modified by Kumar and Tamura teaches a robotic system for implementing the method of Claim 2 (see Claim 2 analysis for rejection of the method).
Regarding Claim 16, Iijima as modified by Kumar and Tamura teaches a computer-readable non-transitory storage media for implementing the method of Claim 2 (see Claim 2 analysis for rejection of the method)
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sen et al (US 20220061934) discloses a robot system that pretensions actuators of robot joints a target amount to reduce backlash width.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.M.K./           Examiner, Art Unit 3664                                                                                                                                                                                             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664